The original complaint and warrant and the minutes indorsed upon the warrant were competent evidence of the former conviction. State v. Cox, post, p. 246.
The defendant could take advantage of the misnomer in the indictment only by a plea in abatement; and to such a plea a replication that he is known as well by one name as the other would be good. 1 Ch. Cr. L. 445, 451; 1 Arch. Cr. L.  Pl. 261, 262, n, 267; Whar. Am. Cr. L., ss. 536, 537; Rex v. Berriman, 5 C.  P. 601; Commonwealth v. Dedham, 16 Mass. 141, 147; Turns v. Commonwealth, 6 Met. 224; Commonwealth v. Fredericks, 119 Mass. 199; State v. Thompson, 20 N.H. 250.
Judgment, guilty.
All concurred.